Fokd, White, and INevius, Justices,
concurred : whereupon it was ordered as follows :
This case, having been certified to this court for its opinion, upon a case made and stated by the direction of the Circuit Court in and for the county of Cumberland, pursuant to the statute; the same was debated by counsel, and the court having advised thereon : It is ordered that it be certified by the clerk, under the seal of this court, to the said Circuit Court, that in the opinion of this court, the rule to show cause, why the verdict should not be set aside and a new trial granted, ought to be discharged with costs.
Cited in Van Wagoner v. Pat. Gas Light Co., 3 Zab. 288, 305; Franklin v. Estell’s Ex., 5 Dutch. 265; Armour v. McMichael, 7 Vr. 93; King, Ad., v. King, 1 Stockt. 48.